Exhibit ROGERS COMMUNICATIONS INC., as issuer of the Notes, ROGERS WIRELESS PARTNERSHIP and ROGERS CABLE COMMUNICATIONS INC., as the Guarantors and CIBC MELLON TRUST COMPANY, as Trustee FIRST SUPPLEMENTAL INDENTURE Dated as of May 26, 2009 to INDENTURE Dated as of May 26, 2009 5.80% Senior Notes due 2016 Table of Contents TABLE OF CONTENTS PAGE ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION 1 SECTION 101. DEFINITIONS. 1 SECTION 102. OTHER DEFINITIONS. 8 SECTION 103. EFFECT OF SUPPLEMENTAL INDENTURE. 9 SECTION 104. INDENTURE REMAINS IN FULL FORCE AND EFFECT. 9 SECTION 105. INCORPORATION OF INDENTURE. 9 SECTION 106. COUNTERPARTS. 9 SECTION 107. EFFECT OF HEADINGS AND TABLE OF CONTENTS. 9 SECTION 108. SUCCESSORS AND ASSIGNS. 10 SECTION 109. SEPARABILITY CLAUSE. 10 SECTION 110. BENEFITS OF SUPPLEMENTAL INDENTURE. 10 SECTION 111. GOVERNING LAW. 10 ARTICLE TWO FORM OF THE NOTES 10 SECTION 201. FORMS GENERALLY. 10 SECTION 202. FORM OF FACE OF NOTE. 11 SECTION 203. FORM OF REVERSE OF NOTE. 14 SECTION 204. FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION. 16 ARTICLE THREE THE NOTES 17 SECTION 301. TITLE AND TERMS. 17 SECTION 302. DENOMINATIONS. 18 SECTION 303. NOTES TO BE SECURED IN CERTAIN EVENTS. 18 ARTICLE FOUR REMEDIES UPON CHANGE IN CONTROL 18 SECTION 401. ADDITIONAL EVENT OF DEFAULT. 18 SECTION 402. ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT. 21 SECTION 403. WAIVER OF PAST DEFAULTS. 21 SECTION 404. CHANGE IN CONTROL OFFER. 21 ARTICLE FIVE ADDITIONAL COVENANTS 24 SECTION 501. RESTRICTED SUBSIDIARIES. 24 SECTION 502. LIMITATION ON SECURED DEBT. 24 SECTION 503. LIMITATION ON SALE AND LEASEBACK TRANSACTIONS. 25 SECTION 504. LIMITATION ON RESTRICTED SUBSIDIARY DEBT. 25 SECTION 505. SUBORDINATION ARRANGEMENTS. 25 SECTION 506. WAIVER OF CERTAIN COVENANTS. 26 i Table of Contents ARTICLE SIX CHANGE IN CONTROL PROVISIONS 26 SECTION 601. EFFECT OF CHANGE IN CONTROL PURCHASE NOTICE. 26 SECTION 602. DEPOSIT OF CHANGE IN CONTROL PURCHASE PRICE. 27 SECTION 603. REPAYMENT TO THE COMPANY. 27 ARTICLE SEVEN GUARANTEES 27 SECTION 701. GUARANTEES. 27 SECTION 702. RELEASE OF GUARANTORS. 29 SECTION 703. AMALGAMATION, CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE. 30 ii Table of Contents FIRST
